Title: To Thomas Jefferson from Michael Baldwin, 18 January 1807
From: Baldwin, Michael
To: Jefferson, Thomas


                        
                            Sir,
                            Chillicothe January 18. 1806 [i.e. 1807]
                        
                        I have just understood that complaints have been made to you respecting my conduct as Marshall for the
                            District of Ohio. What the charges are, or by whom made, I am not apprised. But, Sir, I have no hesitation in declaring,
                            that I can make it appear, that I have in every respect, conducted myself, as Marshall, consistent with my duty.
                        I must beg the favour of you, to suspend your opinion upon the subject, untill after the next court, which is
                            the second of next month:—When I will forward to you, under the Signature of Judge Byrd, sufficient
                            vouchers to prove the propriety of my conduct.   From the high opinion I have always entertained of your candour, I cannot,
                            for a moment, suppose you would remove a person from office, without previously giving him an opportunity of vindicating
                            himself.
                        I hope, sir, you will excuse me for the liberty I have taken in addressing this to you. My reputation, which
                            is my sole dependance for support, is at Stake. All I wish, is an opportunity of preserving it from any stigma, or
                            suspicion.
                        I am, Sir, with respct Your humble Servant
                        
                            Michael Baldwin
                     
                        
                    